UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
WILMINGTON PR CORP.,
                                                                ORDER ADOPTING REPORT
                          Plaintiff,                            AND RECOMMENDATION
                                                                19-CV-2380 (DRH)(AKT)
-against-

GARY PARKER,
                           Defendant.
-----------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge A.

Kathleen Tomlinson, dated March 20, 2020, recommending that the Court grant plaintiff’s

motion for default judgment but that the issue of damages be deferred for a period of thirty

days, contingent upon plaintiff providing a payoff statement or equivalent evidence which

matches the amount sought by plaintiff as of July 22, 2019 as well as any documentation

showing payments made by defendant from June 1, 2013 onward which were or should be

credited toward the outstanding principle balance. More than fourteen (14) days have passed

since service of the Report and Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the March 20, 2020 Report and Recommendation of Judge

Tomlinson as if set forth herein. Accordingly,

        IT IS HEREBY ORDERED THAT plaintiff’s motion for default judgment is granted as

to liability but the issue of damages is deferred and plaintiff is directed to provide, within thirty

(30) days of the date hereof, a payoff statement or equivalent evidence which matches the

amount sought by plaintiff as of July 22, 2019 as well as any documentation showing payments




                                                  Page 1 of 2
made by defendant from June 1, 2013 onward which were or should be credited toward the

outstanding principle balance.

       SO ORDERED.

Dated: Central Islip, New York                    s/ Denis R. Hurley
       April 8, 2020                             Denis R. Hurley
                                                 United States District Judge




                                        Page 2 of 2
